DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/25/2022.
Applicant's election with traverse of Invention I (claims 1-12) in the reply filed on 02/25/2022 is acknowledged.  The traversal is on the ground(s) that “Accordingly, it is respectfully submitted that there are substantial overlaps between features of independent claims 1 and 13, as only examples with respect to any searching of all respective claims, such that there cannot be sufficient support for a conclusion that there would be a serious burden to search all claimed features of all of the pending claims.”.  This is not found persuasive because Invention I (claims 1-12) does NOT recited “an end-fire antenna pattern” (see Fig. 1 of the applicant invention) but Invention II (claims 13-20) does recite “an end-fire antenna pattern” (see Fig. 2a-c of the applicant invention) which are different inventions.
The Invention I and II show mutually exclusive subject matter which would require search and
consideration in several different subclasses with HO1Q each containing thousands of references.
The prior art applicable to one invention (embodiment) would not likely be applicable to
another invention (embodiment).
The requirement is still deemed proper and is therefore made FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,618 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application of the claims and the copending application of the claims would have been deemed an obvious variations of form representation to a person skilled in the art, the claims group of the U.S Patent application with the instant application.
Instant application: 17/101,709
U.S. Patent No. 10,886,618 B2
1. An antenna apparatus comprising: a ground layer; first and second patch antenna patterns disposed above the ground layer; grounding vias extended from the ground layer in an upward direction and disposed between the first and second patch antenna patterns in view of a vertical direction; first-side conductive array patterns above the ground layer and disposed between the first patch antenna pattern and the grounding vias; and second-side conductive array patterns above the ground layer and disposed between the second patch antenna pattern and the grounding vias.
11. An antenna module comprising: a plurality of patch antennas; a first conductive perforated plate pattern comprising a plurality of arrangement spaces in which the respective ones of the plurality of patch antennas are disposed; a second conductive perforated plate pattern disposed above or below the conductive perforated plate pattern and comprising a same shape as a shape of the conductive perforated plate pattern; and at least one connection via disposed to electrically connect the first conductive perforated plate pattern and the second conductive perforated plate pattern, wherein at least one of the plurality of patch antennas comprises: a feed via; a patch antenna pattern capable of being electrically connected to a first end of the feed via; and a plurality of conductive array patterns, respectively disposed to be spaced apart from the patch antenna pattern and arranged to correspond to at least a portion of a side boundary of the patch antenna pattern.
12. The antenna module of claim 11, further comprising: a ground layer disposed below the plurality of patch antennas and comprising a through-hole which allows the feed via to pass therethrough; and at least one grounding via electrically connected to the conductive perforated plate pattern and the ground layer.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 4, recited “the first-side conductive array patterns disposed between the first patch antenna pattern and the grounding vias are arranged to form a string shape, and the second-side conductive array patterns disposed between the second patch antenna pattern and the grounding vias are arranged to form a string shape.” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art. Examiner searched in applicant specification by searching the word “string” and has not found support for it. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In regards to claim 3 is recites the limitation " the number of the first-side conductive array patterns disposed between the first patch antenna pattern and the grounding vias is three or more, and the number of the second-side conductive array patterns disposed between the second patch antenna pattern and the grounding vias is three or more." in lines 1-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2017/0352960 A1] in view of Celik [US 2018/0205151 A1]
In regards to claim 1. Zhang discloses an antenna apparatus (Fig. 7, 705) comprising: 
a ground layer (Fig. 2a, 290); 
first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) disposed above the ground layer (Fig. 2a, 290); 
ground (Fig. 2a, 290) layer extended from the ground layer (Fig. 2a, 290) in an upward direction and disposed between the first and second patch antenna patterns (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) in view of a vertical direction (Fig. 7); 
first-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the first patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290; and 
second-side conductive array patterns (Fig. 7, 765) above the ground layer (Fig. 2a, 290) and disposed between the second patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the ground layer (Fig. 2a, 290).
Zhang does not specify in Fig. 2 and 7 the grounding vias.
Celik discloses in 27a-b a the grounding vias (Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with the grounding vias for purposes of improve the multipath performance over a wide bandwidth. With the metamaterial ground plane with strong radiation in the upper hemisphere, including low elevation angles, and negligible radiation in the lower hemisphere for enhanced multipath resilience as disclosed by Celik (Paragraph [0054]).
In regards to claim 4. Zhang discloses the antenna apparatus of claim 1, wherein: the first-side conductive array patterns (Zhang Fig. 7, 765) disposed between the first patch antenna pattern and the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) are arranged to form a string shape, and the second-side conductive array patterns (Zhang Fig. 7, 765) disposed between the second patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) are arranged to form a string shape.
In regards to claim 5. Zhang discloses the antenna apparatus of claim 1, wherein: the first-side conductive array patterns (Zhang Fig. 7, 765) have a same shape (Zhang Fig. 7, 765), and are spaced apart from each other, the second-side conductive array patterns (Zhang Fig. 7, 765) have a same shape (Zhang Fig. 7, 765), and are spaced apart from each other, the first patch antenna pattern and the second patch antenna pattern (Zhang Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077])
Zhang does not specify an interval between each of the first-side conductive array patterns is shorter than an interval between the first-side conductive array patterns and the first patch antenna pattern, and an interval between each of the second-side conductive array patterns is shorter than an interval between the second-side conductive array patterns and the second patch antenna pattern.
Celik discloses an interval (Fig. 27a-b, space between 162 and 106) between each of the first-side conductive array patterns (Fig. 27a-b, 162) is shorter than an interval (Fig. 27a-b, 102) between the first-side conductive array patterns (Fig. 27a-b, 162) and the patch antenna pattern (Fig. 27a-b, 106), and an interval (Fig. 27a-b, space between 162 and 106) between each of the second-side conductive array patterns (Fig. 36, 104) is shorter than an interval (Fig. 27a-b, 102) between the second-side conductive array patterns (Fig. 27a-b, 162) and the patch antenna pattern (Fig. 27a-b, 106).

    PNG
    media_image1.png
    264
    475
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    271
    568
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with an interval between each of the first-side conductive array patterns is shorter than an interval between the first-side conductive array patterns and the first patch antenna pattern, and an interval between each of the second-side conductive array patterns is shorter than an interval between the second-side conductive array patterns and the second patch antenna pattern for purposes of improve the multipath performance over a wide bandwidth. With the metamaterial ground plane with strong radiation in the upper hemisphere, including low elevation angles, and negligible radiation in the lower hemisphere for enhanced multipath resilience as disclosed by Celik (Paragraph [0054]).
In regards to claim 6. Zhang in view of Celik discloses the antenna apparatus of claim 1, wherein: a first group of the first-side conductive array patterns (Zhang Fig. 7, 765) is disposed above or below a second group of the first-side conductive array patterns (Zhang Fig. 7, 765), and a first group of the second-side conductive array patterns (Zhang Fig. 7, 765) is disposed above or below a second group of the second-side conductive array patterns (Zhang Fig. 7, 765).
In regards to claim 7. Zhang in view of Celik discloses the antenna apparatus of claim 6, further comprising: first-side array vias (Zhang Fig. 7, 715) disposed between the first and second groups of the first-side conductive array patterns (Zhang Fig. 7, 765); and second-side array vias (Zhang Fig. 7, 715) disposed between the first and second groups of the second- side conductive array patterns (Zhang Fig. 7, 765).
In regards to claim 8. Zhang in view of Celik discloses the antenna apparatus of claim 6, further comprising first and second coupling patch patterns (Zhang Fig. 4 and 7, 745 and 755 & Paragraph [0020 & 0041 & 0074-77]) disposed above the first and second patch antenna patterns (Zhang Fig. 4 and 7, 745 and 755 & Paragraph [0020 & 0041 & 0074-77]).
In regards to claim 9. Zhang in view of Celik discloses the antenna apparatus of claim 1, further comprising a first conductive plate pattern (Celik: Fig. 28, 164 and 110c3) disposed on the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]) and electrically connected to the grounding vias (Celik: Fig. 27b-28, 164, 152 and 116 & Paragraph [0098-99]), wherein at least a portion of the first conductive plate pattern (Celik: Fig. 28, 164 and 110c3) is disposed between the first-side conductive array patterns (Zhang Fig. 7, 765) and the second-side conductive array patterns (Zhang Fig. 7, 765) in view of a vertical direction.
In regards to claim 10. Zhang in view of Celik discloses the antenna apparatus of claim 9, wherein the first conductive plate pattern has a ring shape (Celik: Fig. 36, 111)and/or a perforated plate shape.
In regards to claim 12. Zhang in view of Celik discloses the antenna apparatus of claim 1, further comprising first and second feed vias (Zhang: Fig. 7, 715), wherein the ground layer (Zhang: Fig. 2a, 290) has first and second through-holes (Zhang: Fig. 7, 715) in which the first and second feed vias (Zhang: Fig. 7, 715) are respectively disposed.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang [US 2017/0352960 A1] in view of Celik [US 2018/0205151 A1] and further view of Fukui et al [US 2009/0079637 A1].
In regards to claim 2. Zhang in view of Celik discloses the antenna apparatus of claim 1, wherein: 
Zhang in view of Celik does not specify each of the first-side conductive array patterns and a portion of the ground layer form a shape of a capacitor, and each of the second-side conductive array patterns and a portion of the ground layer form a shape of a capacitor.
Fukui discloses each of the first-side conductive array patterns (Fig. 1, 33) and a portion of the ground layer (Fig. 1, 31) form a shape of a capacitor (Fig. 1-5 & Paragraph [0069]), and each of the second-side conductive array patterns (Fig. 1, 33) and a portion of the ground layer (Fig. 1, 22) form a shape of a capacitor (Fig. 1-5 & Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang in view of Celik with each of the first-side conductive array patterns and a portion of the ground layer form a shape of a capacitor, and each of the second-side conductive array patterns and a portion of the ground layer form a shape of a capacitor for purpose of prevents propagation of electromagnetic waves within a specific frequency band as disclosed by Fukui (Abstract).
In regards to claim 3. Zhang in view of Celik discloses the antenna apparatus of claim 1, the first-side conductive array patterns (Fig. 7, 765) disposed between the first patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias is three or more (Paragraph [0074]), and the second-side conductive array patterns (Fig. 7, 765) disposed between the second patch antenna pattern (Fig. 7, 745 and 755 & Paragraph [0020 & 0041 & 0077]) and the grounding vias is three or more (Paragraph [0074]).
Zhang does not specify wherein: the number of the first-side conductive array patterns disposed the number of the second-side conductive array patterns 
Fukui discloses wherein: the number of the first-side conductive array patterns (Fig. 1, 33) and the number of the second-side conductive array patterns (Fig. 1, 33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Zhang with wherein: the number of the first-side conductive array patterns disposed between the first patch antenna pattern and the grounding vias is three or more, and the number of the second-side conductive array patterns disposed between the second patch antenna pattern and the grounding vias is three or more for purpose of prevents propagation of electromagnetic waves within a specific frequency band as disclosed by Fukui (Abstract).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
“a second conductive plate pattern disposed above the first conductive plate pattern; and connection vias electrically connected between the first and second conductive plate patterns and disposed between the first-side conductive array patterns and the second-side conductive array patterns in view of a vertical direction.” as recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844